Citation Nr: 1234317	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for compression fractures at T9-L1, currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for residuals of shell fragment wounds (SFW) to the extremities, with retained foreign bodies.

3.  Entitlement to service connection for bilateral lower extremity radiculopathy, including as secondary to service-connected disability.

4.  Entitlement to an effective date prior to June 2, 2008, for the grant of service connection for neuropathy ilioinguinal nerve left torso and left inguinal area as secondary to service-connected compression fracture.

5.  Entitlement to an initial rating in excess of 10 percent for neuropathy ilioinguinal nerve left torso and left inguinal area.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2005 and February 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

While the issue relating to a compensable rating for residuals of SFW has historically referred to the left hand/forearm and right lower left leg, in view of the evidence of record that variously refers to the extremity on which the Veteran's wounds are located, the Board has recharacterized the issue on appeal to include consideration of residuals of SFW with respect to all of the Veteran's extremities.

The issue of entitlement to an initial rating in excess of 10 percent for neuropathy ilioinguinal nerve left torso and left inguinal area is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates that occasionally the forward flexion of the Veteran's thoracolumbar spine is limited to 60 degrees.

2.  The Veteran does not have intervertebral disc syndrome (IVDS) or ankylosis of the spine, and flexion of thoracolumbar spine motion is not limited to 30 degrees or less. 

3.  The Veteran's residual SFW scars of the extremities are not deep, are not unstable, do not cover an area of 6 square inches or more, are not painful on palpation, and do not limit any functioning.

4.  The residuals of the SFW of the extremities include retained foreign bodies but do not include any appreciable muscle damage.

5.  The Veteran's current bilateral lower extremity neuropathy is caused by an in-service injury.

6.  VA first received a claim for service connection for neuropathy ilioinguinal nerve left torso and left inguinal area on February 7, 2007.

7.  Neuropathy of the ilioinguinal nerve, left torso and left inguinal area, was first noted in November 2006, which was prior to receipt of the Veteran's initial claim for service connection for that disability on February 7, 2007.


CONCLUSIONS OF LAW

1.  The Veteran has met the criteria for a 20 percent rating for his thoracolumbar spine compression fractures at T9-L1 disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2011).

2.  The criteria for a compensable rating for residuals of shell fragment wounds to the extremities, with retained foreign bodies, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

3.  The criteria to establish service connection for bilateral lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for an earlier effective date of February 7, 2007, for the grant of service connection for neuropathy ilioinguinal nerve, left torso and left inguinal area, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

With regard to the effective date claim, this appeal arises from the Veteran's disagreement with the initial assignment of an effective date following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice provided in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of the law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  

In June 2005, prior to the November 2005 rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his increased rating and service connection claims, and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 2006 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's service treatment records, VA medical records, and private treatment records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has submitted private medical evidence in support of his claims.  He has provided testimony at an RO hearing and at a Board hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Thoracolumbar Spine - Increased Rating Claim

The Veteran's service connected compression fractures of the thoracolumbar spine have been rated as 10 percent disabling since June 1972.  This 10 percent rating is currently assigned under 38 U.S.C.A. § 4.71a, Diagnostic Code 5235 (vertebral fracture or dislocation).  The Veteran submitted his claim for an increased rating in April 2005.

The General Rating Formula for Disease and Injuries of the Spine, provides a 10 percent rating if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or a vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, if the combined range of motion of the cervical spine is not greater than 170 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating if forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine; and a 40 percent rating if there is unfavorable ankylosis of the entire cervical spine or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  Note (1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.  

Moreover, the Formula for Rating Intervertebral Disc Syndrome provides a 10 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 1 week during the past 12 months, a 20 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 2 weeks during the past 12 months, and a 40 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.   38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id. 

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).   

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

On his November 2006 substantive appeal the Veteran asserted that his back mobility is restricted during flare-ups.  He also stated that at times the pain and spasms affect his gait.  

In August 2007 the Veteran testified that he had incapacitating episodes of back pain 10 to 15 times a month.  He reported that he would rest and take medication and the episodes would usually resolve the same day.  

In July 2008 the Veteran submitted statements of six people he had worked with at varying times between 1972 and 2007.  These people all stated that the Veteran had muscle spasms of the back which prevented him from standing straight and which made it difficult for him to walk.  

In an August 2009 letter the Veteran reported that his back pain and muscle spasms make it difficult to stand straight, walk, or to perform any task, until they subside.  The Veteran stated that these problems had adversely affected his ability to work over the years.  

In a May 2012 letter the Veteran asserted that VA examination reports are inaccurate.  He reported that when he is fatigued he has severe pain, weakness, incoordination, loss of motion, and severe spasms.  He stated that these conditions make it impossible to stand straight or walk normally. 

At his May 2012 hearing the Veteran testified that when he had muscle spasms in his back it altered the way he walked.  

The Board recognizes that several VA examinations have shown the Veteran to have as much as 90 degrees of forward flexion of the thoracolumbar spine.  However, given the Veteran's complaints of frequent flare-ups and decreased range of motion during flare-ups, and given that in November 2006 an occupational therapist found the Veteran to have only 60 degrees of thoracolumbar flexion, the Board finds that the Veteran has more nearly met the criteria for a 20 percent rating for his service-connected compression spinal disability.  See 38 C.F.R. § 4.40, 4.45.

None of the medical evidence has shown the Veteran to have less than 60 degrees of forward flexion, or any ankylosis of the thoracolumbar spine.  As noted above, most of the examination reports have shown almost full range of motion of the thoracolumbar spine.  Consequently, the Veteran has not met the criteria for a rating in excess of 20 percent under Diagnostic Code 5235, even with consideration of pain, incoordination, and fatigue on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical evidence also clearly shows that the Veteran's thoracolumbar spine disability does not result in incapacitating episodes totaling 4 weeks in the last 12 months.  Although the Veteran reported many incapacitating episodes at his May 2012 hearing, the record indicates that the Veteran has not had incapacitating episodes as such is defined by VA.  Note 2 of Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Additionally, the January 2012 VA examiner specified that the Veteran does not have IVDS of the thoracolumbar spine.  Consequently, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5243, the code for IVDS. 

In this case the Veteran does not meet any criterion for a schedular evaluation in excess of 20 percent for his low back disability under any applicable diagnostic code.  Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule.  When the disability picture is contemplated, the assigned schedular rating is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has reviewed the Veteran's complaints that his service-connected back disability restricts his ability to stand or sit for any length of time and interferes with his job.  Even considering those complaints, the Veteran has continued to work as a part time computer consultant and in this case the rating criteria reasonably describe the Veteran's pain and limitation of motion due to thoracolumbar spine disability.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 
 
Based on the above, the Board finds that during the entire appeal period the Veteran is entitled to an increased rating of 20 percent, but no higher, for his service-connected compression fractures at T9-L1.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Additionally, the Board notes that at his May 2012 hearing the Veteran stated that he would be satisfied with a 20 percent rating for his back disability.

III.  SFW Increased Rating Claim

The Veteran has claimed that a compensable rating is warranted for the residuals associated with SFW injuries he incurred to his upper and lower extremities during his military service.  The Board has made corrections in parenthesis below where mistakes in designating right and left extremities have been made.

Initially, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  

Under the applicable criteria for evaluating scars prior to October 23, 2008, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) cause limited motion and cover an area exceeding 6 square inches; 3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); 4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or 5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804. 

Higher ratings may be assigned where the scar is either deep or causes limitation of motion and covers an area exceeding 12 square inches. 

Alternatively, scars may be rated based on the limitation of function of an affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

The service treatment records reveal that in December 1967 the Veteran received superficial shrapnel wounds over the left hand and bother lower legs.  The Veteran had good motor function in all extremities and had no neurological deficits.  

The Veteran has had a noncompensable rating in effect under Diagnostic Code 7805 since June 1975 and he submitted his claim for an increased rating in April 2005.

The Veteran was provided a VA muscles examination in May 2006.  The examiner noted that the only abnormality on EMG had been a few motor unit action potentials in the right peroneus longus related to old trauma or more proximal nerve injury.  The Board notes that this examination was made to determine if there was any residual muscle injury relating to the Veteran's back when he fell out of a helicopter during service.  This examination report does not indicate that this finding is in any way related to the Veteran's shell fragment wounds.

On VA scars examination in May 2006 it was noted that during service the Veteran had an operation on his right lower leg where a large accumulation of shrapnel was found and removed.  The scar on the Veteran's right lower leg measured 2 cm by 1 cm.  The scar was barely visible.  It was not tender, not adherent, and the skin texture was indicated as normal.  There was no local skin damage.  There was no dysfunction and no limitation of function by the right lower leg scar.

There was another scar on the right dorsum of the right (left) 4th finger in the middle part of the phalanx measuring 1.5cm that was well-healed.  The scar was barely visible.  It was not tender, not adherent and the skin texture was normal.  There was no local skin damage.  There was no disfigurement and no limitation of function by the 4th finger scar.

There was also a scar on the dorsum of the 3rd finger measuring 1.5 cm.  It was not tender, not adherent and the skin texture was normal.  There was no local skin damage.  There was no disfigurement and no limitation of function by the 3rd finger scar.

On VA muscles examination in March 2007 the Veteran denied any increased pain or disability as a result of his superficial shrapnel wound scars.  He did believe that burning dysesthesias in the dorsum of his right foot were due to retained shrapnel in his right posterior calf muscle.  The examiner noted that there was no palpable shrapnel in the area that the Veteran described as the location of retained shrapnel.  X-rays revealed a fragment of shrapnel in the posterior subcutaneus soft tissue area below the calf.

When examined by VA in June 2007 the Veteran stated that he had no pain or other symptoms at the site of his right leg, right (left) hand, or right (left) arm scars.  The right leg scar measured 3/4 of an inch in length and 1/4 of an inch in diameter.  The scar was not painful to palpation and did not adhere to the underlying tissue.  The skin was mildly atrophic and shiny.  It was not unstable.  The scar was not depressed or elevated.  It was superficial and there was no inflammation, edema, or keloid.  The scar was mildly hyperpigmented compared to surrounding skin.  There was no asymmetry of features, no induration, and no limitation of motion caused by the scar.  

The scar on the right (left) 3rd finger was 1/4 or an inch in length and 1mm in diameter.  The scar was not painful to palpation and did not adhere to the underlying tissue.  The scar was mildly atrophic and shiny.  It was not unstable.  The scar was not depressed or elevated.  It was superficial and there was no inflammation, edema, or keloid.  The scar was hypopigmented white compared to surrounding skin.  There was no induration, no inflexibility, and no limitation of motion caused by the scar.  

A right (left) forearm scar measured 1/2 inch in length and 1mm in diameter.  The scar was not painful to palpation and did not adhere to the underlying tissue.  The skin was atrophic and shiny.  It was not unstable.  The scar was mildly elevated.  It was superficial and there was no inflammation, edema, or keloid.  The scar was hypopigmented white compared to surrounding skin.  There was no induration, no asymmetry of features, no induration, no inflexibility, and no limitation of motion caused by the scar.  

Another scar on the forearm measured 1/4 inch in length and 1mm in diameter.  The scar was not painful to palpation and did not adhere to the underlying tissue.  The skin was atrophic and shiny.  It was not unstable.  The scar was mildly elevated.  It was superficial and there was no inflammation, edema, or keloid.  The scar was hypopigmented white compared to surrounding skin.  There was no induration, no asymmetry of features, no induration, no inflexibility, and no limitation of motion caused by the scar forearm.

In December 2008 the Veteran informed a VA medical examiner that he did not have any issues regarding his shell fragment wounds.  He stated that he had no complaints regarding the SFWs and that he did not have any further wish to pursue this.

Having reviewed the foregoing, the Board finds that the Veteran has not met the criteria for a compensable rating for the residual scars associated with the Veteran's in-service SFW disability.  As described above, in order to warrant a compensable rating the evidence must show: scars, other than on the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under Diagnostic Code 7801); scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm.) (10 percent disabling under Diagnostic Code 7802); scars, superficial and unstable (i.e. frequent loss of the skin covering the scar) (10 percent disabling under Diagnostic Code 7803); or scars, superficial, that are painful upon examination (10 percent disabling under DC 7804).  In this case, the Veteran's residual scars, when measured alone and collectively, are not of sufficient size to warrant compensable rating under Diagnostic Codes 7801 or 7802.  

Next, the evidence also does not indicate that the SFW scars are unstable or painful upon examination.  Specifically, the May 2006 and June 2007 VA examinations revealed that the scars were nontender to palpation.  Overall, the medical evidence does not reflect, nor has the Veteran reported, that his scars are unstable in that he has frequent loss of skin covering the scars.  The May 2006 and June 2007 VA examiners both determined, following a clinical examination of the Veteran, that the Veteran's scars were stable.  Therefore, given the relatively small size of the scars, and given the fact the scars have not been shown to be either unstable or painful upon examination, a compensable rating is not warranted for this disability under Diagnostic Codes 7803 or 7804. 

Moreover, the medical evidence does not show that the Veteran's residual scars have caused any functional limitation of any of his extremities to warrant a compensable rating under Diagnostic Code 7805.  As noted above, the VA examiners in May 2006 and June 2007 specifically stated that the SFW scars caused no functional loss or limitations.  Consequently, the Veteran is not entitled to a compensable rating for his SFW scars under any applicable diagnostic code relating to scars.

The Board has also considered whether the Veteran is entitled to a compensable rating for the residuals of his SFW based on muscle injury.  The Veteran pointed out at his hearing that he has a retained foreign body in his hand and a retained foreign body in his right leg.  He asserted that a retained foreign body entitles him to a compensable rating.  The Board notes that the criteria for the rating of muscle injures do not provide for a compensable rating based solely on there being retained foreign bodies.  See 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5318 (2011).

The criteria for the rating of muscle injuries 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5318, require that a muscle injury be at least moderate in nature to warrant a compensable rating.  "Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. §  4.56(d)(2).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. §  4.56(c)

The VA medical examination reports indicate that the SFW did not result in any residual muscle damage and indicate that the Veteran has not had any of the cardinal signs and symptoms of muscle disability due to his SFW.  Although the Veteran seemed to assert on his November 2006 substantive appeal that he had damage to the right peroneus longus muscle related to a SFW, this is not indicated by any of the medical evidence.  Consequently, the Veteran's SFW may not be considered to have caused muscle damage that is moderate in nature and the Veteran is not entitled to a compensable rating for the residuals of his SFW based on the criteria for muscle injuries.  

The record clearly indicates that the residuals of the SFW to the extremities do not interfere with the Veteran's employment or cause the Veteran any significant disability.  The Board notes that on VA examination in December 2008 the Veteran specifically stated that he had no complaints regarding the SFW.  In this case the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the disability picture is contemplated by the Rating Schedule.  When the disability picture is contemplated, the assigned schedular rating is, therefore, adequate, and no referral to the Director of VA's Compensation and Pension Service for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Based on the above, the Board finds that the Veteran has not been entitled to a compensable rating for the residuals of the SFW to the extremities at any time during the appeal period.  See Hart.  Accordingly, a compensable rating for residuals of SFW to the extremities, with retained foreign bodies, is not warranted.

IV.  Bilateral Leg Disability Claim

The Veteran asserts that he has bilateral leg disability characterized by tingling and numbness in the lower extremities resulting from a back injury in service when he fell from a helicopter.  As explained below the Board finds that service connection for bilateral lower extremity neuropathy is warranted.

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2011).

The Veteran's service treatment records verify that the Veteran injured his dorsal and lumbar spine when he fell out of a helicopter in June 1969.  A March 1972 record notes that the Veteran had back pain with running.  He also reported tingling in the feet and weakness of the legs.  Examination revealed muscle spasm of the right paravertebral lumbar muscles and positive straight leg raising at 30 degrees.  An April 1972 medical board report notes that the Veteran reported occasional numbness in his leg, and increased back and leg pain.  The diagnoses included compression fracture T9, 10, 11, 12, L1.  The Veteran's disability was attributed to the fall from the helicopter in 1969 and the Veteran was found to not be physically qualified to continue in service.  

On VA neurological examination in September 1975, the Veteran reported numbness of the legs, worse in his left calf and foot.  The diagnosis was old compression fractures of T9, T10, T11, T12, and L1, with symptoms and findings as reported. 

VA outpatient records dated in July and August 2005 indicate that the Veteran had bilateral lumbar radiculopathy.  A May 2006 VA examination revealed L5-S1 radiculopathy secondary to degenerative disc disease of the lumbar spine.  Also noted was questionable weakness of the right peroneus longus muscle due to old trauma.

In a November 2006 letter, the Veteran's wife reported that the Veteran had complained of recurrent back pain, with numbness and discomfort of the legs since 1970.

The Veteran was examined by a private orthopedic physician in November 2006.  The examiner stated that he had examined the Veteran's medical documents dating back to 1969.  The examiner noted that the Veteran's numbness in each foot was consistent with an L5-S1 radiculopathy and that the numbness over the anterior thighs is consistent with L2-3 or L3-4 radiculopathy.  The examiner opined that the numbness in the Veteran's thighs is related to continuing degenerative changes in the back which may logically be traced to the back injury in 1969.

The Veteran was examined by another private physician in December 2006.  This examiner noted that he had reviewed the Veteran's medical records from the 1960s and 1970s, and his most recent evaluations in 2005 and 2006.  The December 2006 examiner noted that a fall that had enough traumatic force to cause five vertebral compression fractures would also have enough force to cause additional associated muscle, tendinous, and neurologic sheering/stretching/compression injuries.  It would also cause premature/advanced degenerative changes in the affected areas.  The examiner opined that if the Veteran's degenerative processes had been due to the natural ageing process the degeneration would be worse in the lower lumbar vertebrae as those are the ones that bear the most weight.  He believed that in the Veteran's case, where the degenerative processes are more severe in the upper lumbar vertebrae, the degenerative processes are due to the Veteran's back trauma in service, rather than ageing.  

In March 2007 the Veteran was provided a VA examination and the VA examiner opined that it was less likely than not that the Veteran's leg pain symptoms were related to the Veteran's old L1 compression fracture.

In April 2007, a VA examiner noted that the Veteran's reported paresthesia and dysesthesia symptoms could not possibly be impinged by the L1 compression fracture.  He further noted that a June 2005 EMG showed no evidence of paresthetica neuralgia.

In July 2008 the Veteran submitted statements of six people he had worked with at varying times between 1972 and 2007.  These people all noted that the Veteran had complained of numbness in the legs.

On VA examination in December 2008 the examiner noted that the Veteran had no motor or sensory loss in his lower extremities.  He then stated that the tingling in the Veteran's quadriceps, at least in the lower portion of the quadriceps, did not "correlate well" with his compression fractures, except for the L1 vertebral body.  In January 2009 the VA examiner reviewed the claims file and his December 2008 examination report and opined that the Veteran's diminished reflexes were less likely than not related to his compression fractures, as this did not fit physiologically or anatomically.

In December 2010, the Veteran was examined by a private neurologist who opined that the most likely explanation for the Veteran's pain and sensory symptoms were his previous vertebral fractures.

As shown above, the Veteran's service treatment records verify that the Veteran had a significant back injury when he fell out of a helicopter during service.  At the time he was noted to have injury to the dorsal and lumbar spine.  Later on during service the Veteran reported tingling of the feet and weakness of the legs.  In January 1975, less than three years after discharge from service, the Veteran continued to report tingling sensation in his legs.  The Veteran has consistently reported that he has had pain, tingling and numbness of the legs ever since his back injury in service.  The Board finds the Veteran's history of continuing lower extremity pain and numbness to be credible and finds that there has been continuity of symptoms since the injury in service.  

Although some medical records question the presence of a lower extremity neurological disorder, recent medical records, including a January 2012 VA examination report, confirm that the Veteran has bilateral lower extremity radiculopathy.  The Board has considered the negative VA medical opinions described above, but does not find them to carry much weight.  These opinions indicate that the VA medical examiners do not think that the Veteran's bilateral lower extremity radiculopathy complaints are due to the service-connected compression fractures at T9-L1.  However, the VA examiners did not express an opinion as to whether the current bilateral lower radiculopathy is related to the back injury during service in general.  As pointed out by the December 2006 private examiner, the helicopter fall impact likely caused injury to more than just to the L9-S1 vertebrae.  This private physician attributed the Veteran's current bilateral lower extremity radiculopathy to the in-service injury.  Additional opinions of private physicians dated in November 2006 and December 2010 also attributed the Veteran's bilateral lower extremity radiculopathy to in-service injury.  Consequently, the Board finds that the most probative evidence of record indicates that the Veteran's current bilateral lower extremity radiculopathy is due to service.  Accordingly, service connection for bilateral lower extremity radiculopathy is warranted.  38 C.F.R. § 3.303.

V.  Earlier Effective Date for Service Connection

The February 2009 rating decision on appeal granted the Veteran service connection for neuropathy ilioinguinal nerve left torso and left inguinal area as secondary to service-connected compression fracture.  Service connection was assigned effective from June 2, 2008.  The February 2009 rating decision noted that June 2, 2008, was the date of receipt of the Veteran's claim for service connection.  On his March 2010 substantive appeal the Veteran asserted that he had claimed service connection for this disability in 1975.  At his May 2012 hearing the Veteran requested that he be given a 1975 effective date.  He maintained that this disability was shown on VA examination in 1975.

At the outset, it is important to apply the general rule for earlier effective dates for service connection, to determine if it allows the benefit sought.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1).  Here, there is no contention that a claim was received within a year of separation from service; therefore, this effective date provision does not apply. 

Otherwise, VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

The Board has reviewed the September 1975 VA medical examination the Veteran asserts diagnosed neuropathy ilioinguinal nerve left torso and left inguinal area at that time.  This examination report discusses numbness of the extremities.  However, contrary to the Veteran's assertions, the examiner did not find the Veteran to have neuropathy of the ilioinguinal nerve left torso and left inguinal area.   

A careful review of the evidence of record reveals that the earliest finding related to neuropathy ilioinguinal nerve, left torso and left inguinal area, was made upon examination by a private physician in November 2006.  In a December 2006 letter another private physician stated that the Veteran experienced significant loss of feeling between the inferior margins of his ribs.  This physician specifically noted that these were new symptoms.  Consequently the Board finds that the first evidence of record indicating that the Veteran experienced neuropathy ilioinguinal nerve left torso and left inguinal area was the November 28, 2006, examination report.  As such, entitlement arose as of November 28, 2006.

The private physician reports of November and December 2006 were received by VA on February 7, 2007.  The Veteran submitted a letter with these reports.  Although this letter is not a picture of clarity, the Board finds that in this letter the Veteran requested service connection for neuropathy ilioinguinal nerve left torso and left inguinal area.  In this letter the Veteran discusses secondary service connection and states that the reduced sensibility in his abdomen is directly related to his service-connected injury.  

In this case the Board has determined that the Veteran submitted a claim for service connection on February 7, 2007, consequently an effective date prior to June 2, 2008, may be assigned.  As noted above, effective dates for service connection are assigned as the later of the date of receipt of the claim or the date entitlement arose.  See 38 C.F.R. § 3.400.  As the date of claim is the later than the date entitlement arose, an effective date prior to February 7, 2007, for service connection for neuropathy ilioinguinal nerve left torso and left inguinal area is not warranted.  For these reasons, the Board finds that the Veteran is entitled to an earlier effective date of February 7, 2007, but no earlier, for the grant of service connection for neuropathy ilioinguinal nerve left torso and left inguinal area.


ORDER

An increased initial rating of 20 percent is granted for compression fractures at T9-L1, subject to the regulations governing the payment of monetary awards.

A compensable rating for residuals of shell fragment wounds to the extremities, with retained foreign bodies, is denied.

Service connection for bilateral lower extremity radiculopathy is granted.

Entitlement to an effective date of February 7, 2007, for the award of service connection for neuropathy ilioinguinal nerve left torso and left inguinal area is granted, subject to the regulations governing the payment of monetary awards.  


REMAND

The Veteran's March 2009 notice of disagreement with the effective date of the award of service connection also included disagreement with the February 2009 rating decision to the extent it assigned a 10 percent rating for neuropathy ilioinguinal nerve left torso and left inguinal area.  The RO did not issue a statement of the case (SOC) with respect to the 10 percent rating assigned.  The RO must issue an SOC regarding the issue of entitlement to an initial rating in excess of 10 percent for neuropathy ilioinguinal nerve left torso and left inguinal area.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an SOC as to the issue of entitlement to an initial rating in excess of 10 percent for neuropathy ilioinguinal nerve left torso and left inguinal area.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


